DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS document was considered. A signed copy of form 1449 is enclosed herewith.
Response to Amendments
The instant application is a national stage entry of PCT/US2016/043664, filed July 22, 2016, which claims priority to U.S. Provisional Application nos. 62/306,326 and 62/196,744, filed March 10, 2016 and July 24, 2015, respectively. 
Election/Restrictions
4.         In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Status of Claims

Claim Objections 
6.	Claim 23 is objected to for depending on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 21, 24, 26-28, and 31-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent no, 9,504,676 in view of Luangdilok et al. [Luangdilok, Sutima. Syk Tyrosine Kinase Is Linked to Cell Motility and Progression in Squamous Cell Carcinomas of the Head and Neck. Cancer Res. 2007, 67 (16), 7907-7916].
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	
	U.S. Patent no, 9,504,676 teaches methods for the treatment of various diseases, including cancer, involving Syk tyrosine kinase. See column 6:

    PNG
    media_image1.png
    232
    439
    media_image1.png
    Greyscale
See first compound of columns 45-46:

    PNG
    media_image2.png
    257
    667
    media_image2.png
    Greyscale
 which is encompassed by the claims compounds of formula (I) wherein R1 is –(C=O)-NH-phenyl, m is 1 or 2, R4 is H, R2 is 
    PNG
    media_image3.png
    105
    63
    media_image3.png
    Greyscale
, R4 is H, R3 is N(R4)2, R4 is H and substituted alkyl. Compositions and modes of administration are taught beginning at column 13. U.S. Patent no, 9,504,676 does not delineate the type of cancer being treated by administering the aforementioned compounds and compositions.
Luangdilok et al. cures this deficiency. Luangdilok et al. teaches that Syk tyrosine kinase is linked to treatment of breast cancer. See abstract, “In breast cancers, reduced Syk expression was associated with invasion and its overexpression in cell lines was shown to inhibit cell motility” and see discussion starting at page 7911.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
With respect to this difference, MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one 
Based on the teachings of the MPEP and KSR above, by employing the rationale in (G) above, it would have been obvious for one of ordinary skill in the art to administer the aforementioned compounds of U.S. Patent no, 9,504,676 to treat tyrosine kinase dependent breast cancer of Luangdilok et al.
Please note that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.  Absent clear, convincing, side-by-side data demonstrating unobviousness vis-à-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious.
Conclusion
8.	No claims allowed. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626